180 F.2d 580
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Aldora MILLS, Respondent.
No. 12900.
United States Court of Appeals, Fifth Circuit.
March 20, 1950.Rehearing Denied April 18, 1950.

Fannie M. Boyls, Attorney, David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Murphey Candler, Jr., Decatur, Ga., John Wesley Weekes, Decatur, Ga., for respondent.
Before HOLMES, McCORD, and BORAH, Circuit Judges.
PER CURIAM.


1
The petition of the Board is granted.